Filed Pursuant to Rule 424(b)(4) File No. 333-165515 USA TECHNOLOGIES, INC. Up to3,333,333 Shares of Common Stock and Warrants to purchase3,333,333 Shares of Common Stock This prospectus relates to the offering of up to 3,333,333 shares of our common stock at the price of $0.90 per share. Each purchaser of a share of common stock would also receive a warrant to purchase one additional share of our common stock at $1.13 or 125% of the price of the common stock for a period of three years following January 1, 2011. The maximum amount of proceeds we may receive in this offering is limited to $3,000,000. As soon as practicable following the completion of this offering, we intend to offer shares of common stock and related warrants (including those that are not purchased pursuant to this offering) to the holders of our common stock and to certain of our warrant holders pursuant to a subscription rights offering (the “Rights Offering”). The purchasers of common stock pursuant to this offering will be eligible to participate in the Rights Offering provided such purchasers are holders of common stock on the record date of the Rights Offering. The warrants to be sold in the Rights Offering would be identical to the warrants offered hereby. Each subscription right would entitle the holder to subscribe for one share of common stock and related warrant at a subscription price of no greater than $0.90. The Rights Offering would be for a maximum offering amount of up to $10,000,000 less the proceeds of this offering. For additional information regarding the Rights Offering, see our Form S-1 registration statement no. 333-165516 filed with the Securities and Exchange Commission (“SEC”) on March 16, 2010. The offering will commence on the date of this prospectus and will terminate no later than 5:00 p.m., New York City time, onMay 12, 2010, which date we refer to as the expiration date.We may extend the expiration date for up to an additional 30 trading days in our sole discretion. There is no minimum amount of shares and related warrants that must be sold in this offering, and as a result we may receive no proceeds or very minimal proceeds from the sale of the shares and related warrants. Source Capital Group, Inc. is our placement agent in this offering and is an underwriter within the meaning of Section 2(a)(11) of the Securtites Act of 1933, and any fees or commissions received by it will be underwriting discounts or commissions under such Act. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page9 of this prospectus, , and all other information included or incorporated by reference in this prospectus. Our common stock is quoted on the NASDAQ Global Market under the symbol “USAT.”The shares of common stock issued in this offering and pursuant to the terms of the warrants will also be quoted on the NASDAQ Global Market under the same symbol.The last reported sale price of our common stock onMay 4, 2010 was $0.93 per share.The warrants to be issued pursuant to this offering are separately transferablefollowing their issuance through their expiration date of December 31, 2013, and we have been advised by the NASDAQ that the warrants will be traded on the NASDAQ Global Market under the symbol “USATZ.” Per Share Total(2) Aggregate Offering Price $ $ Placement Agent Fee(1) $ $ Proceeds, Before Expenses, to us $ $ In connection with this offering, we have agreed to pay Source Capital Group, Inc., the placement agent for this offering, a fee equal to 6% of the gross proceeds of this offering and a non-accountable cash expense allowance equal to 0.5% of the dollar amount received by us in connection with this offering.We will also grant to the placement agent a three-year warrant to purchase 6% of the shares of our common stock sold in this offering at an exercise price of $1.13 per share, or 125% of the offering price. 3 Assumes that this offering is fully subscribed for and that the maximum offering amount of $3,000,000 has been purchased. This is not an underwritten offering.The placement agent has agreed to use its best efforts to advise and assist us in our efforts to solicit offers to purchase our shares of common stock and related warrants, but the placement agent has no obligation to purchase or procure purchases of the common stock and related warrants offered by this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus or the information incorporated by reference herein.Any representation to the contrary is a criminal offense. Placement Agent Source Capital Group, Inc. The date of this prospectus isMay 5, 2010 4 Unless the context otherwise requires, all references to “USA,” “we,” “us,” “our,” “our company,” or similar language in this prospectus refer to USA Technologies, Inc., a Pennsylvania corporation, and its consolidated subsidiaries. You should rely only on the information incorporated by reference or contained in this prospectus or any supplement to this prospectus, including any free writing prospectus that we use in connection with this offering.We have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.For further information, please see the section of this prospectus entitled “Where You Can FindAdditional Information.”We are not making an offer of these securities in any jurisdiction where the offer is not permitted or in which the person making the offer or solicitation is not qualified to do so or to anyone to whom it is unlawful to make the offer or solicitation. You should not assume that the information appearing in this prospectus or documents incorporated herein by reference is accurate as of any date other than the dates on the front of those documents, regardless of the time of delivery of this prospectus, or any sale of a security.Our business, financial condition, results of operations and prospects may have changed since the date of this prospectus. We obtained statistical data, market data and other industry data and forecasts used throughout this prospectus and the documents incorporated herein by reference from market research, publicly available information and industry publications.Industry publications generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy and completeness of the information.Similarly, while we believe that the statistical data, industry data and forecasts and market research are reliable, we have not independently verified the data, and we do not make any representation as to the accuracy of the information. We have not generally sought the consent of the sources to refer to their reports appearing in this prospectus or the documents incorporated herein by reference. This prospectus and the documents incorporated herein by reference contain trademarks, tradenames, service marks and service names of USA Technologies, Inc. TABLE OF CONTENTS Prospectus Summary 6 Special Note Regarding Forward-Looking Statements 8 Risk Factors 9 The Offering 18 Use of Proceeds 19 Selected Financial Data 19 Quarterly Financial Data 20 Capitalization 21 Dilution 21 Market for Common Stock and Related Shareholder Matters 22 Dividend Policy 22 Description of Securities 22 Description of Warrants Offered in this Prospectus 23 Plan of Distribution 23 Transfer Agent and Registrar 24 Legal Matters 24 Experts 24 Where You Can Find Additional Information 24 Incorporation By Reference 24 5 Table of Contents PROSPECTUS SUMMARY This prospectus summary contains basic information about us and this offering.Because it is a summary, it does not contain all of the information that you should consider before deciding whether or not you should purchase the securities offered in this prospectus.To understand this offering fully, you should carefully read this entire prospectus, including the “Risk Factors” section, and the documents incorporated herein by reference.The following summary is qualified in its entirety by reference to the detailed information appearing elsewhere in this registration statement or incorporated by reference into this registration statement. Our Company USA Technologies, Inc. was incorporated in the Commonwealth of Pennsylvania in January 1992.The Company offers a suite of networked devices and associated wireless non-cash payment, control/access management, remote monitoring and data reporting services.As a result of the acquisition of the assets of Bayview Technology Group, LLC in July 2003, our Company also manufactures and sells energy management products which reduce the power consumption of various equipment, such as refrigerated vending machines and glass front coolers, thus reducing the energy costs associated with operating this equipment. As of March 31, 2010 and December 31, 2009, respectively, the Company had approximately 73,000 and 63,000 distributed assets such as vending machines, kiosks, photocopiers, personal computers, and laundry equipment connected to its USALive® network.During the quarter ended March 31, 2010, the Company processed approximately9.7 million transactions totaling approximately $17.2 million. Our Business We design and market systems and solutions that facilitate electronic payment options for distributed assets such as vending machines, kiosks, personal computers, photocopiers, and laundry equipment.Historically, these distributed assets have relied on cash for payment in the form of coins or bills, whereas, our systems allow them to accept card-based payments such as through the use of a credit card. Our solutions are able to process credit, debit, and contactless / radio frequency identification (“RFID”) devices. Our proprietary POS solutions were some of the first to enable electronic micro-payments at unattended POS locations.Our systems also remotely monitor, control and report on the results of distributed assets. Our solutions consist of POS electronic payment devices, proprietary operating systems, certified payment software, and advanced reporting and communication capabilities. Our company also offers energy conservation products that reduce the electrical power consumption of various types of existing equipment, such as vending machines, glass front coolers and other “always-on” appliances by allowing the equipment to selectively operate in a power saving mode when the full power mode is not necessary. Our Market We operate in the electronic payments industry and more specifically unattended POS markets that have traditionally relied on cash transactions. Our customers fall into the following categories: • large vending machine owners and/or operators; • business center operators, including hotels and audio visual companies; • commercial laundry operators servicing colleges, universities, and multi-family housing; • brand marketers wishing to provide their products or services via kiosks or vending machines; and • equipment manufacturers that desire to incorporate cashless payments, remote monitoring and reporting and control into their products, including consumer electronics, appliances, building control systems, factory equipment and computer peripherals. Customers for our energy management products include energy utility companies and operators of glass front coolers. Corporate Information Our principal executive offices are located at 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania 19355.Our web site is www.usatech.com.Information on our website is not incorporated in this prospectus and is not a part of this prospectus. Recent Events The company’s 2010 annual meeting of shareholders will be held on Tuesday, June 15, 2010, and the record date for shareholders entitled to notice of and to vote at the annual meeting is the close of business on April 23, 2010. On May 3, 2010, the company filed its Form 10-Q for the quarter ended March 31, 2010 with the SEC. The Form 10-Q is publicly available on the SEC’s website at http://www.sec.gov. 6 Table of Contents Summary of this Offering Securities Offered 3,333,333 shares of our common stock and warrants to purchase up to 3,333,333 shares of common stock.We anticipate that the total purchase price for the securities sold in this offeringwill be up to $3,000,000. No assurances can be given, however, as to the level of participation in this offering. Commencement Date of Offering May 5, 2010. Expiration of the Offering 5:00 p.m., New York City time, on May 12, 2010, unless extended by us for up to 30 additional trading days. Offering Price $0.90 per share of common stock and attached warrant. Use of Proceeds The proceeds from the offering, less fees and expenses incurred by us in connection with the offering, are intended to be used for general corporate purposes, including working capital and providing financing for the manufacture by us of our e-Port cashless payment products anticipated to be used by our customers participating in our Jump Start Program. Transferability of Warrants The warrants to be issued pursuant to this offering will be transferable following their issuance and through their expiration on December 31, 2013, and we have been advised by the NASDAQ that the warrants will be traded on the NASDAQ Global Market under the symbol “USATZ” beginning on or about May 12, 2010, until 4:00 p.m., New York City time, on December 31, 2013. No Minimum Requirement There is no minimum number of shares that must be sold in this offering, and as a result we may receive no proceeds or very minimal proceeds from the sale of the shares of common stock and warrants.We will consummate the offering regardless of the amount raised by the expiration date. Maximum Offering Size We will raise no more than $3,000,000 of proceeds in this offering. Placement Agent Source Capital Group, Inc. Rights Offering As soon as practicable following the completion of this offering, we intend to offer shares of common stock and related warrants (including those that are not purchased pursuant to this offering) to the holders of our common stock and to certain of our warrant holders pursuant to a Rights Offering. The purchasers of common stock pursuant to this offering will be eligible to participate in the Rights Offering provided such purchasers are holders of common stock on the record date of the Rights Offering. The warrants to be sold in the Rights Offering would be identical to the warrants offered hereby. Each subscription right would entitle the holder to subscribe for one share of common stock and related warrant at a subscription price of no greater than $0.90. The Rights Offering would be for a maximum offering amount of up to $10,000,000 less the proceeds of this offering. For additional information regarding the subscription Rights Offering, see our Form S-1 registration statement no. 333-165516 filed with the SEC on March 16, 2010. Shares Outstanding Before this Offering 22,752,018shares of our common stock were outstanding as of May 5, 2010,the date of this prospectus(which excludes the warrants being issued as part of this offering and outstanding options, warrants and series A convertible preferred stock convertible into or exercisable for shares of common stock). Shares Outstanding after Completion of this Offering Up to26,085,351 shares of our common stock will be outstanding, assuming the maximum offering amount is subscribed for pursuant to this offering.This amount excludes the warrants being issued as part of this offering and outstanding options, warrants and preferred stock convertible into or exercisable for shares of common stock. 7 Table of Contents Risk Factors Investing in our common stock and related warrants involves a high degree of risk.Investors considering making an investment in our common stock and warrants should carefully read the section entitled “Risk Factors” and all other information included in this prospectus and in the documents incorporated herein by reference in its entirety. Fees and Expenses We will bear the fees and expenses relating to the offering, including the fees and certain out-of-pocket expenses of the placement agent. Trading Symbols Common Stock.Our common stock is quoted on the NASDAQ Global Market under the symbol “USAT.”The shares of common stock issued in this offering and pursuant to the terms of the warrants will also be quoted on the NASDAQ Global Market under the same symbol. Warrants.The warrants to be issued pursuant to this offering will be transferable upon issuance and throughtheir expiration date of December 31, 2013, and we have been advised by the NASDAQ that the warrants will be traded on the NASDAQ Global Market under the symbol “USATZ” beginning on or about May 12, 2010, until 4:00 p.m., New York City time, on December 31, 2013. Plan of Distribution Source Capital Group, Inc. will act as placement agent for this offering.Under the terms and subject to the conditions contained in a dealer manager agreement (the “Dealer Manager Agreement”), the placement agent will act as the sole exclusive placement agent and financial advisor in connection with this offering and will advise and assist us in our efforts to solicit offers to purchase our shares of common stock and related warrants.We have agreed to pay the placement agent certain fees for acting as placement agent and to reimburse the placement agent for certain of its expenses incurred in connection with this offering.The placement agent has no obligation to purchase or procure purchases of the common stock and related warrants offered by this prospectus, but will assist us in this offering on a “best efforts” basis. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated by reference herein contain certain forward-looking statements regarding, among other things, the anticipated financial and operating results of our company.For this purpose, forward-looking statements are any statements contained herein and in the documents incorporated by reference herein that are not statements of historical fact and include, but are not limited to, those preceded by or that include the words, “estimate,” “could,” “should,” “would,” “likely,” “may,” “will,”“plan,” “intend,” “believes,” “expects,” “anticipates,” “projected,” or similar expressions.Those statements are subject to known and unknown risks, uncertainties and other factors that could cause the actual results to differ materially from those contemplated by the statements.The forward looking information is based on various factors and was derived using numerous assumptions.Important factors that could cause our company’s actual results to differ materially from those projected, include, for example: · general economic, market or business conditions; · our abilityto generate sufficient sales to generate operating profits, or to sell products at a profit; · our abilityto raise funds in the future through sales of securities; · whether our company is able to enter into binding agreements with third parties to assist in product or network development; · the ability of our company to commercialize its developmental products, or if actually commercialized, to obtain commercial acceptance thereof; · the ability of our company to compete with its competitors to obtain market share; · the ability of our company to receive reductions from the credit card companies of transaction processing charges in the future as anticipated by our company; · the ability of our company to obtain reduced pricing from its manufacturers for its e-Port devices in the future as currently anticipated by our company; 8 Table of Contents · whether our company’s customers purchase or leasee-Port devices in the future at levels currently anticipated by our company; · whether the company’s customers participate in the Jump Start program in the future at levels currently anticipated by the Company; · the ability of our company to obtain sufficient funds through operations or otherwise to repay its debt obligations, or to fund development and marketing of its products; · the ability of our company to obtain approval of its pending patent applications; · the ability of our company to satisfy its trade obligations included in accounts payable and accrued liabilities; · the ability of our company to predict or estimate its future quarterly or annual revenues and expenses given the developing and unpredictable market for its products and the lack of established revenues; · the ability of our company to retain key customers from whom a significant portion of its revenues is derived; · the ability of a key customer to reduce or delay purchasing products from our company; and · as a result of the slowdown in the economy and/or the tightening of the capital and credit markets, our customers may modify, delay or cancel plans to purchase our products or services, and suppliers may increase their prices, reduce their output or change their terms of sale. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements.We caution investors that actual results or business conditions may differ materially from those projected or suggested in forward-looking statements as a result of various factors including, but not limited to, those described above and in the “Risk Factors” section of this prospectus and the documents incorporated herein by reference.We cannot assure you that we have identified all the factors that create uncertainties.Moreover, new risks emerge from time to time and it is not possible for our management to predict all risks, nor can we assess the impact of all risks on our business or the extent to which any risk, or combination of risks, may cause actual results to differ from those contained in any forward-looking statements.Readers should not place undue reliance on forward-looking statements. Any forward-looking statement made by us in this prospectus or in the documents incorporated by reference herein speaks only as of the date of such document. Unless required by law, we undertake no obligation to publicly revise any forward-looking statement to reflect circumstances or events after the date of this prospectus or to reflect the occurrence of unanticipated events. RISK FACTORS An investment in our common stock and warrants involves a high degree of risk. Before making an investment decision, you should carefully consider the specific risks described below, and other information included in this prospectus and incorporated herein by reference. The risks described below and in the information incorporated herein by reference are not the only risks involved in an investment in our common stock and warrants. The risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations. If any of the risks described below or in the information incorporated herein by reference actually occur, our business, results of operations, and financial condition could suffer materially. In that event, the trading price and market value of our common stock could decline, and you may lose all or part of your investment in our common stock. Risks Related to the Offering Completion of this offering is not subject to us raising a minimum offering amount. Completion of this offering is not subject to us raising a minimum offering amount and therefore proceeds may be insufficient to meet our objectives, thereby increasing the risk to investors in this offering, including investing in a company that continues to require capital. Because we do not have any formal commitments from any investor to participate in the offering, the net proceeds we receive from the offering may be lower than we currently anticipate. We do not have any formal commitments from any investor to participate in the offering, and we cannot assure you that any investor will purchase all or any portion of the securities offered hereby. If we sell fewer shares than we currently anticipate, the net proceeds we receive from the offering could be significantly lower than we currently expect. 9 Table of Contents The offering price determined for this offering is not an indication of the fair value of our common stock. In determining the offering price, our board of directors considered a number of factors, including, but not limited to, historical and current trading prices for our common stock, the amount of proceeds desired, the potential need for liquidity and capital, the price at which our shareholders and warrant holders might be willing to participate in the anticipated Rights Offering, and potential market conditions. The offering price of $0.90 per share of common stock and attached warrant does not necessarily bear any relationship to the book value of our assets, results of operations, cash flows, losses, financial condition or any other established criteria for value.You should not consider the offering price as an indication of the fair value of our common stock.After the date of this prospectus, our common stock may trade at prices above or below the offering price. We will have broad discretion in the use of the net proceeds from this offering and may not use the proceeds effectively. Although we plan to use the proceeds of this offering for general corporate purposes, including working capital and providing financing for the manufacture by us of our e-Port cashless payment products anticipated to be used by our customers participating in our Jump Start Program, we will not be restricted to such use and will have broad discretion in determining how the proceeds of this offering will be used.Our discretion is not limited by the uses set forth in this prospectus in the section entitled “Use of Proceeds.”While our board of directors believes the flexibility in application of the net proceeds is prudent, the broad discretion it affords entails increased risks to the investors in this offering.Investors in this offering have no current basis to evaluate the possible merits or risks of any application of the net proceeds of this offering and may not agree with the manner in which we choose to allocate and spend the net proceeds. Absence of a public trading market for the warrants may limit the ability of a purchaser to resell the warrants. There is no established trading market for the warrants to be issued pursuant to this offering, and the warrants may not be widely distributed.We have been advised by the NASDAQ that the warrants will be traded on the NASDAQ Global Market under the symbol “USATZ”but there can be no assurance that a market will develop for the warrants.Even if a market for the warrants does develop, the price of the warrants may fluctuate and liquidity may be limited. If a market for the warrants does not develop, then purchasers of the warrants may be unable to resell the warrants or sell them only at an unfavorable price for an extended period of time, if at all. Future trading prices of the warrants will depend on many factors, including: •our operating performance and financial condition; •our ability to continue the effectiveness of the registration statement, of which this prospectus is a part, covering the warrants and the common stock issuable upon exercise of the warrants; •the interest of securities dealers in making a market; and •the market for similar securities. The market price of our common stock may never exceed the exercise price of the warrants issued in connection with this offering. The warrants being issued in connection with this offering become exercisable on January 1, 2011 and will expire three years thereafter, or on December 31, 2013.We cannot provide you any assurance that the market price of our common stock will ever exceed the exercise price of these warrants prior to their date of expiration. Any warrants not exercised by their date of expiration will expire worthless and we will be under no further obligation to the warrant holder. Your interest in our company may be diluted as a result of the anticipated Rights Offering. Investors in this offering will be eligible to participate in the anticipated Rights Offering. Shareholders who do not fully exercise their subscription rights in the Rights Offering should expect that they will, at the completion of such offering, own a smaller proportional interest in our company than would otherwise be the case had they fully exercised their subscription rights. Further, the shares issuable upon the exercise of the warrants to be issued pursuant to the Rights Offering will dilute the ownership interest of shareholders not participating in such offering. The anticipated Rights Offering may cause the trading price of our common stock to decrease. The subscription price in the Rights Offering, which will be no greater than the price of the securities offered in this offering, together with the number of shares of common stock we propose to issue and ultimately will issue if the Rights Offering is completed, may result in an immediate decrease in the market value of our common stock.This decrease may continue after the completion of the Rights Offering.If that occurs, you may have purchased shares of common stock in this offering at a price greater than the prevailing market price for the common stock.We cannot predict the effect, if any, that the availability of shares for future sale, represented by the warrants issued in connection with this and the Rights Offering, will have on the market price of our common stock from time to time. Further, if a substantial number of subscription rights distributed pursuant to the Rights Offering are exercised and the holders of the shares received upon exercise of those subscription rights or the related warrants choose to sell some or all of the shares underlying the subscription rights or the related warrants, the resulting sales could depress the market price of our common stock.Following the purchase of common stock pursuant to this offering, you may not be able to sell your common stock at a price equal to or greater than the offering price. 10 Table of Contents You could be committed to buying shares of common stock above the prevailing market price. The market price of our shares of common stock may decline prior to the expiration of this offering and you may not be able to sell shares of common stock purchased in this offering at a price equal to or greater thanthat price.Until shares of our common stock are delivered upon expiration of this offering, you will not be able to sell or transfer the shares of our common stock that you purchase in this offering. Any such delivery will occur as soon as practicable after this offering has expired and payment for the shares of common stock and attached warrants purchased has cleared. The placement agenthas not made a firm commitment to purchasethe securities offered hereby. Source Capital Group, Inc. will act as placement agent for this offering.Under the terms and subject to the conditions contained in the Dealer Manger Agreement, the placement agent will act as the sole exclusive placement agent and financial advisor in connection with this offering and will advise and assist us in our efforts to solicit offers to purchase our shares of common stock and related warrants. The placement agent has no obligation to purchase or procure purchases of the common stock and related warrants offered by this prospectus, but will assist us in this offering on a “best efforts” basis. Since the warrants are executory contracts, they may have no value in a bankruptcy or reorganization proceeding. In the event a bankruptcy or reorganization proceeding is commenced by or against us, a bankruptcy court may hold that any unexercised warrants are executory contracts that are subject to rejection by us with the approval of the bankruptcy court. As a result, holders of the warrants may, even if we have sufficient funds, not be entitled to receive any consideration for their warrants or may receive an amount less than they would be entitled to if they had exercised their warrants prior to the commencement of any such bankruptcy or reorganization proceeding. There can be no assurance that we can maintain an effective registration statement covering the shares of common stock underlying the warrants, and in such event, the shares could not be sold in the open market unless subsequently registered or pursuant to an exemption from registration. The warrants are exercisable at any time during the period from January 1, 2011 through December 31, 2013. There can be no assurance that we will be able to maintain an effective registration statement covering the shares underlying the warrants at all times during the exercise period. Upon issuance, the shares of common stock could only be sold in the open market if there is an effective registration statement covering the shares. If the shares would not be covered by an effective registration statement at the time of issuance, the shares would constitute restricted securities and could only be sold pursuant to an exemption from registration under the Securities Act of 1933, such as Rule 144, or if subsequently registered under the Act. Pursuant to Rule 144, the holder of the shares who is not affiliated with the company may not sell the shares on the open market until six months following the date of issuance. Risks Relating to Our Business We have a history of losses since inception and if we continue to incur losses the price of our shares can be expected to fall. We have experienced losses since inception. We expect to continue to incur losses for the foreseeable future as we expend substantial resources on sales, marketing, and research and development of our products. From our inception through December 31, 2009, our cumulative losses from operations are approximately $183 million. For our fiscal years ended June 30, 2009, 2008 and 2007, we have incurred net losses of $13,731,818, $16,417,893, $17,782,458, respectively and a net loss of $7,171,555 during the six months ended December 31, 2009. If we continue to incur losses, the price of our common stock can be expected to fall. Our existence is dependent on our ability to raise capital that may not be available. There can be no assurance that our business will prove financially profitable or generate sufficient revenues to cover our expenses. From inception, we have generated funds primarily through the sale of securities. Although we believe that we have adequate existing resources to provide for our funding requirements through at least July 1, 2010, there can be no assurances that we will be able to continue to generate sufficient funds thereafter. We expect to raise funds in the future through sales of our debt or equity securities until such time, if ever, as we are able to operate profitably. Even with the proceeds of this offering, if any, and from the Rights Offering, subsequent to July 1, 2010, our inability to obtain additional needed funding can have a material adverse effect on our operations and our ability to achieve profitability. If we fail to generate increased revenues or fail to sell additional securities, you may lose all or a substantial portion of your investment. Our products may fail to gain widespread market acceptance. As a result, we may not generate sufficient revenues or profit margins to become successful. There can be no assurances that demand for our products will be sufficient to enable us to generate sufficient revenue or become profitable. Likewise, no assurance can be given that we will be able to install the e-Ports® at enough locations or sell equipment utilizing our network or our energy management products to enough locations to achieve significant revenues or that our operations can be conducted profitably. Alternatively, the locations which would utilize the network may not be successful locations and our revenues would be adversely affected. We may in the future lose locations utilizing our products to competitors, or may not be able to install our products at competitors’ locations. In addition, there can be no assurance that our products could evolve or be improved to meet the future needs of the market place. 11 Table of Contents We may be required to incur further debt to meet future capital requirements of our business. Should we be required to incur additional debt, the restrictions imposed by the terms of such debt could adversely affect our financial condition and our ability to respond to changes in our business. If we incur additional debt, we may be subject to the following risks: · our vulnerability to adverse economic conditions and competitive pressures may be heightened; · our flexibility in planning for, or reacting to, changes in our business and industry may be limited; · our debt covenants may affect our flexibility in planning for, and reacting to, changes in the economy and in our industry; · a high level of debt may place us at a competitive disadvantage compared to our competitors that are less leveraged and therefore, may be able to take advantage of opportunities that our indebtedness would prevent us from pursuing; · the covenants contained in the agreements governing our outstanding indebtednessmay limit our ability to borrow additional funds, dispose of assets, pay dividends and make certain investments; · a significant portion of our cash flows could be used to service our indebtedness; · we may be sensitive to fluctuations in interest rates if any of our debt obligations are subject to variable interest rates; and · our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions, general corporate purposes or other purposes may be impaired. We cannot assure you that our leverage and such restrictions will not materially and adversely affect our ability to finance our future operations or capital needs or to engage in other business activities. In addition, we cannot assure you that additional financing will be available when required or, if available, will be on terms satisfactory to us. Current conditions in the global financial markets and the distressed economy may materially adversely affect our business, results of operations and ability to raise capital. Our business and results of operations may be materially affected by conditions in the financial markets and the economy generally. The stress being experienced by global financial markets that began in late 2007 continued and substantially increased during 2008 and into 2009. The volatility and disruption in the financial markets have reached unprecedented levels. The availability and cost of credit has been materially affected. These factors, combined with volatile oil prices, depressed home prices and increasing foreclosures, falling equity market values, declining business and consumer confidence and the risks of increased inflation and unemployment, have precipitated an economic slowdown and severe recession. These events and the continuing market upheavals may have an adverse effect on us, our suppliers and our customers. The demand for our products could be adversely affected in an economic downturn and our revenues may decline under such circumstances. Furthermore, the fixed-income markets are experiencing a period of both extreme volatility and limited market liquidity, which has affected a broad range of asset classes and sectors. Equity markets have also been experiencing heightened volatility. We rely on the credit and equity markets for funding our business by issuing debt and equity securities. We may find it difficult, or we may not be able, to access the credit or equity markets, or we may experience higher funding costs as a result of the current adverse market conditions. Continued instability in these markets may limit our ability to access the capital we require to fund and grow our business. The loss of one or more of our key customers could significantly reduce our revenues and profits. We have derived, and believe we may continue to derive, a significant portion of our revenues from a limited number of large customers. Approximately 32% and 68% of our company’s accounts and finance receivables at June 30, 2009 and 2008, respectively, were concentrated with one and two customers, respectivelyand 49% as of December 31, 2009 was concentrated with two customers. Approximately 11%, 61% and 40% of our company’s revenues for the years ended June 30, 2009, 2008 and 2007, respectively, were concentrated with one, two (34% with one customer and 27% with another customer), and one customer(s), respectively. Approximately 33% and 17% of our company’s revenues for the six months ended December 31, 2009 and 2008, respectively, were concentrated with two (17% with one customer and 16% with another customer) and one customers.Our company’s customers are principally located in the United States. Our customers may buy less of our products or services depending on their own technological developments, end-user demand for our products and internal budget cycles. A major customer in one year may not purchase any of our products or services in another year, which may negatively affect our financial performance. If any of our large customers significantly reduce or delay purchases from us or if we are required to sell products to them at reduced prices or unfavorable terms, our results of operations and revenue could be materially adversely affected. We depend on our key personnel and if they would leave us, our business could be adversely affected. We are dependent on key management personnel, particularly the Chairman and Chief Executive Officer, George R. Jensen, Jr. The loss of services of Mr. Jensen or other executive officers would dramatically affect our business prospects. Certain of our employees are particularly valuable to us because: · they have specialized knowledge about our company and operations; · they have specialized skills that are important to our operations; or · they would be particularly difficult to replace. 12 Table of Contents We have entered into an employment agreement with Mr. Jensen that expires on September 30, 2012. We have also entered into employment agreements with other executive officers, each of which contain confidentiality and non-compete agreements. We have obtained a key man life insurance policy in the amount of $1,000,000 on Mr. Jensen and a key man life insurance policy in the amount of $1,000,000 on our President, Stephen P. Herbert. We do not have and do not intend to obtain key man life insurance coverage on any of our other executive officers. As a result, we are exposed to the costs associated with the death of these key employees. We also may be unable to retain other existing senior management, sales personnel and development and engineering personnel critical to our ability to execute our business plan, which could result in harm to key customer relationships, loss of key information, expertise or know-how and unanticipated recruitment and training costs. Our dependence on proprietary technology and limited ability to protect our intellectual property may adversely affect our ability to compete. Challenge to our ownership of our intellectual property could materially damage our business prospects. Our technology may infringe upon the proprietary rights of others. Our ability to execute our business plan is dependent, in part, on our ability to obtain patent protection for our proprietary products, maintain trade secret protection and operate without infringing the proprietary rights of others. Through December 31, 2009, we have 20 pending patent applications, and intend to file applications for additional patents covering our future products, although there can be no assurance that we will do so. In addition, there can be no assurance that we will maintain or prosecute these applications. The United States Government and other countries have granted us 73 patents as of December 31, 2009. There can be no assurance that: · any of the remaining patent applications will be granted to us; · we will develop additional products that are patentable or do not infringe the patents of others; · any patents issued to us will provide us with any competitive advantages or adequate protection for our products; · any patents issued to us will not be challenged, invalidated or circumvented by others; or · any of our products would not infringe the patents of others. If any of the products are found to have infringed any patent, there can be no assurance that we will be able to obtain licenses to continue to manufacture and license such product or that we will not have to pay damages as a result of such infringement. Even if a patent application is granted for any of our products, there can be no assurance that the patented technology will be a commercial success or result in any profits to us. If we are unable to adequately protect our proprietary technology, third parties may be able to compete more effectively against us, which could result in the loss of customers and our business being adversely affected. Patent and proprietary rights litigation entails substantial legal and other costs, and diverts company resources as well as the attention of our management. There can be no assurance we will have the necessary financial resources to appropriately defend or prosecute our rights in connection with any such litigation. Competition from others with greater resources could prevent our company from increasing revenue and achieving profitability. Competition from other companies that are well established and have substantially greater resources may reduce our profitability or reduce our business opportunities. Many of our competitors have established reputations for success in the development, sale and service of high quality products. We face competition from the following groups: · companies offering automated, credit card activated control systems in connection with facsimile machines, personal computers, debit card purchase/revalue stations, and use of the Internet and e-mail which directly compete with our products; · companies which have developed unattended, credit card activated control systems currently used in connection with public telephones, prepaid telephone cards, gasoline dispensing machines, or vending machines and are capable of developing control systems in direct competition with our company; · businesses which provide access to the Internet and personal computers to hotel guests. Although these services are not credit card activated, such services would compete with our company’s Business Express®; and · one direct competitor, Elstat Electronics Ltd., in the energy management industry. In addition, it is also possible that a company not currently engaged in any of the businesses described above could develop services and products that compete with our services and products. Competition may result in lower profit margins on our products or may reduce potential profits or result in a loss of some or all of our customer base. To the extent that our competitors are able to offer more attractive technology, our ability to compete could be adversely affected. 13 Table of Contents The termination of any of our relationships with third parties upon whom we rely for supplies and services that are critical to our products could adversely affect our business and delay achievement of our business plan. We depend on arrangements with third parties for a variety of component parts used in our products. We have contracted with various suppliers to assist us to develop and manufacture our e-Port® products and with various suppliers to manufacture our Energy Miser® products. For other components, we do not have supply contracts with any of our third-party suppliers and we purchase components as needed from time to time. We have contracted with DBSi to host our network in a secure, 24/7 environment to ensure the reliability of our network services. We also have contracted with multiple land-based telecommunications providers to ensure the reliability of our land-based network. If these business relationships are terminated, the implementation of our business plan may be delayed until an alternative supplier or service provider can be retained. If we are unable to find another source or one that is comparable, the content and quality of our products could suffer and our business, operating results and financial condition could be harmed. A disruption in the manufacturing capabilities of our third-party manufacturers, suppliers or distributors would negatively impact our ability to meet customer requirements. We depend upon third-party manufacturers, suppliers and distributors to deliver components free from defects, competitive in functionality and cost, and in compliance with our specifications and delivery schedules. Since we generally do not maintain large inventories of our products or components, any termination of, or significant disruption in, our manufacturing capability or our relationship with our third-party manufacturers or suppliers may prevent us from filling customer orders in a timely manner. We have occasionally experienced, and may in the future experience, delays in delivery of products and delivery of products of inferior quality from third-party manufacturers. Although alternate manufacturers and suppliers are generally available to produce our products and product components, the number of manufacturers or suppliers of some of our products and components is limited, and a qualified replacement manufacturer or supplier could take several months. In addition, our use of third-party manufacturers reduces our direct control over product quality, manufacturing timing, yields and costs. Disruption of the manufacture or supply of our products and components, or a third-party manufacturer’s or supplier’s failure to remain competitive in functionality, quality or price, could delay or interrupt our ability to manufacture or deliver our products to customers on a timely basis, which would have a material adverse effect on our business and financial performance. Our reliance on our wireless telecommunication service provider exposes us to a number of risks over which we have no control, including risks with respect to increased prices and termination of essential services. The operation of our wirelessly networked devices depends upon the capacity, reliability and security of services provided to us by our wireless telecommunication services provider, AT&T Mobility. We have no control over the operation, quality or maintenance of these services or whether the vendor will improve its services or continue to provide services that are essential to our business. In addition, our wireless telecommunication services provider may increase its prices at which it provides services, which would increase our costs. If our wireless telecommunication services provider were to cease to provide essential services or to significantly increase its prices, we could be required to find alternative vendors for these services. With a limited number of vendors, we could experience significant delays in obtaining new or replacement services, which could lead to slowdowns or failures of our network. In addition, we may have to replace our existing e-Port® devices that are already installed in the marketplace. This could significantly harm our reputation and could cause us to lose customers and revenues. Our products may contain defects that may be difficult or even impossible to correct, which could result in lost sales, additional costs and customer erosion. We offer technically complex products which, when first introduced or released in new versions, may contain software or hardware defects that are difficult to detect and correct. The existence of defects and delays in correcting them could result in negative consequences, including the following: · delays in shipping products; · cancellation of orders; · additional warranty expense; · delays in the collection of receivables; · product returns; · the loss of market acceptance of our products; · diversion of research and development resources from new product development; and · inventory write-downs. Even though we test all of our products, defects may continue to be identified after products are shipped. In past periods, we have experienced various issues in connection with product launches, including the need to rework certain products and stabilize product designs. Correcting defects can be a time-consuming and difficult task. Software errors may take several months to correct, and hardware errors may take even longer. 14 Table of Contents We may accumulate excess or obsolete inventory that could result in unanticipated price reductions and write downs and adversely affect our financial results. Managing the proper inventory levels for components and finished products is challenging. In formulating our product offerings, we have focused our efforts on providing our customers products with greater capability and functionality, which requires us to develop and incorporate the most current technologies in our products. This approach tends to increase the risk of obsolescence for products and components we hold in inventory and may compound the difficulties posed by other factors that affect our inventory levels, including the following: · the need to maintain significant inventory of components that are in limited supply; · buying components in bulk for the best pricing; · responding to the unpredictable demand for products; · responding to customer requests for short lead-time delivery schedules; · failure of customers to take delivery of ordered products; and · product returns. If we accumulate excess or obsolete inventory, price reductions and inventory write-downs may result, which could adversely affect our results of operation and financial condition. We may not be able to adapt to changing technology and our customers’ technology needs. We face rapidly changing technology and frequent new service offerings by competitors that can render existing services obsolete or unmarketable. Our future depends, in part, on our ability to enhance existing services and to develop, introduce and market, on a timely and cost effective basis, new services that keep pace with technological developments and customer requirements. Developing new products and technologies is a complex, uncertain process requiring innovation and accurate anticipation of technological and market trends. When changes to the product line are announced, we will be challenged to manage possible shortened life cycles for existing products, continue to sell existing products and prevent customers from returning existing products. Our inability to respond effectively to any of these challenges may have a material adverse effect on our business and financial success. We may be exposed to potential risks relating to our internal controls over financial reporting and our ability to have those controls attested to by our independent auditors. As directed by Section 404 of the Sarbanes-Oxley Act of 2002, the Securities and Exchange Commission adopted rules requiring public companies to include a report of management on the company’s internal controls over financial reporting in their annual reports. In addition, beginning in our fiscal year ending June 30, 2010, our independent registered public accounting firm must also attest to and report on management’s assessment of the effectiveness of our company’s internal controls over financial reporting as well as the operating effectiveness of the company’s internal controls. There can be no assurance that we will receive a positive attestation from our independent auditors. In the event we are unable to receive a positive attestation from our independent auditors with respect to our internal controls, investors and others may lose confidence in the reliability of our financial statements, and our ability to obtain equity or debt financing could suffer. Security is vital to our customers and therefore breaches in the security of transactions involving our products or services could adversely affect our reputation and results of operations. Protection against fraud is of key importance to purchasers and end-users of our products. We incorporate security features, such as encryption software and secure hardware, into our products to protect against fraud in electronic payment transactions and to ensure the privacy and integrity of consumer data. Our products may be vulnerable to breaches in security due to defects in the security mechanisms, the operating system and applications or the hardware platform. Security vulnerabilities could jeopardize the security of information transmitted or stored using our products. In general, liability associated with security breaches of a certified electronic payment system belongs to the institution that acquires the financial transaction. In addition, we have not experienced any material security breaches affecting our business. However, if the security of the information in our products is compromised, our reputation and marketplace acceptance of our products will be adversely affected, which would adversely affect our results of operations, and subject us to potential liability. If our security applications are breached and sensitive data is lost or stolen, we could incur significant costs to not only assess and repair any damage to our systems, but also to reimburse customers for losses that occur from the fraudulent use of the data. We may also be subject to fines and penalties from the credit card associations in the event of the loss of confidential card information. Adverse publicity raising concerns about the safety or privacy of electronic transactions, or widely reported breaches of our or another provider’s security, have the potential to undermine consumer confidence in the technology and could have a materially adverse effect on our business. 15 Table of Contents Our products and services may be vulnerable to security breach. Credit card issuers have promulgated credit card security guidelines as part of their ongoing efforts to battle identity theft and credit card fraud. We continue to work with credit card issuers to assure that our products and services comply with these rules. There can be no assurances, however, that our products and services are invulnerable to unauthorized access or hacking. When there is unauthorized access to credit card data that results in financial loss, there is the potential that parties could seek damages from us. If we fail to adhere to the standards of the Visa and MasterCard credit card associations, our registrations with these associations could be terminated and we could be required to stop providing payment processing services for Visa and MasterCard. A large portion of all of the transactions we process involve Visa or MasterCard. If we fail to comply with the applicable requirements of the Visa and MasterCard credit card associations, Visa or MasterCard could suspend or terminate our registration with them. The termination of our registration with them or any changes in the Visa or MasterCard rules that would impair our registration with them could require us to stop providing payment processing services. We rely on other card payment processors and service providers; if they fail or no longer agree to provide their services, our merchant relationships could be adversely affected and we could lose business. We rely on agreements with other large payment processing organizations, primarily Elavon, Inc., to enable us to provide card authorization, data capture, settlement and merchant accounting services and access to various reporting tools for the merchants we serve. Many of these organizations and service providers are our competitors and therefore we run the risk of having our agreements with them terminated.The termination by our service providers of their arrangements with us or their failure to perform their services efficiently and effectively may adversely affect our relationships with the merchants whose accounts we serve and may cause those merchants to terminate their processing agreements with us. We are subject to laws and regulations that affect the products, services and markets in which we operate. Failure by us to comply with these laws or regulations would have an adverse effect on our business, financial condition, or results of operations. We are, among other things, subject to banking regulations and credit card association regulations. Failure to comply with these regulations may result in the suspension or revocation of our business, the limitation, suspension or termination of service, and/or the imposition of fines that could have an adverse effect on our financial condition. Additionally, changes to legal rules and regulations, or interpretation or enforcement thereof, could have a negative financial effect on us or our product offerings. The payment processing industry may become subject to regulation as a result of recent data security breaches that have exposed consumer data to potential fraud. To the extent this occurs, we could be subject to additional technical, contractual or other requirements as a condition of our continuing to conduct our payment processing business. These requirements could cause us to incur additional costs, which could be significant, or to lose revenues to the extent we do not comply with these requirements. Risks Related to Our Common Stock We do not expect to pay cash dividends in the foreseeable future and therefore investors should not anticipate cash dividends on their investment. The holders of our common stock and series A convertible preferred stock are entitled to receive dividends when, and if, declared by our board of directors. Our board of directors does not intend to pay cash dividends in the foreseeable future, but instead intends to retain any and all earnings to finance the growth of the business. To date, we have not paid any cash dividends on our common stock or our series A convertible preferred stock and there can be no assurance that cash dividends will ever be paid on our common stock. In addition, our articles of incorporation prohibit the declaration of any dividends on our common stock unless and until all unpaid and accumulated dividends on the series A convertible preferred stock have been declared and paid. As of the date of this prospectus, such accumulated unpaid dividends amounted to $10,227,978. The unpaid and cumulative dividends on the series A convertible preferred stock are convertible into shares of our common stock at the rate of $1,000 per share at the option of the shareholder. During the years ended June 30, 2009 and 2008 no series A convertible preferred stock or cumulative preferred dividends was converted into shares of our common stock. 16 Table of Contents We may issue additional shares of our common stock, which could depress the market price of our common stock and dilute your ownership. As of December 31, 2009, we had issued and outstanding options to purchase 160,000 shares of our common stock and warrants to purchase 10,608,087 shares of our common stock. None of the shares underlyingthese options, and 8,189,747 of these warrants have been registered and may be freely sold. Market sales of large amounts of our common stock, or the potential for those sales even if they do not actually occur, may have the effect of depressing the market price of our common stock. In addition, if our future financing needs, including the anticipated Rights Offering, require us to issue additional shares of common stock or securities convertible into common stock, the supply of common stock available for resale could be increased which could stimulate trading activity and cause the market price of our common stock to drop, even if our business is doing well. Furthermore, the issuance of any additional shares of our common stock, including those pursuant to the warrants subject to this offering, or securities convertible into our common stock could be substantially dilutive to holders of our common stock if they do not invest in future offerings. Our stock price may be volatile. The trading price of our common stock is expected to be subject to significant fluctuations in response to various factors including, but not limited to, the following: · quarterly variations in operating results and achievement of key business metrics; · changes in earnings estimates by securities analysts, if any; · any differences between reported results and securities analysts’ published or unpublished expectations; · announcements of new contracts or service offerings by us or our competitors; · market reaction to any acquisitions, joint ventures or strategic investments announced by us or our competitors; · demand for our services and products; · shares being sold pursuant to Rule 144 or upon exercise of warrants; · our ability to obtain working capital financing; and · general economic or stock market conditions unrelated to our operating performance. The securitiesmarketin recent years has from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations as well as general economic conditions may also materially and adversely affect the market price of our common stock. The substantial market overhang of our shares will tend to depress the market price of our shares. The substantial number of our shares currently eligible for sale in the open market will tend to depress the market price of our shares. As of December 31, 2009, these shares consisted of the following: · 22,725,701 shares of common stock · 488,657 shares of series A convertible preferred stock · 10,277 shares issuable upon conversion of the accrued and unpaid dividends on the series A convertible preferred stock · 8,189,747 shares underlying common stock warrants · 38,747 shares issuable under our 2008 Stock Incentive Plan. Director and officer liability is limited. As permitted by Pennsylvania law, our by-laws limit the liability of our directors for monetary damages for breach of a director’s fiduciary duty except for liability in certain instances. As a result of our by-law provisions and Pennsylvania law, shareholders may have limited rights to recover against directors for breach of fiduciary duty. In addition, our by-laws and indemnification agreements entered into by the Company with each of the officers and directors provide that we shall indemnify our directors and officers to the fullest extent permitted by law. Our publicly-filed reports are reviewed by the SEC from time to time and any significant changes required as a result of any such review may result in material liability to us, and have a material adverse impact on the trading price of our common stock. The reports of publicly-traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements and to enhance the overall effectiveness of companies’ public filings, and comprehensive reviews of such reports are now required at least every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. While we believe that our previously filed SEC reports comply, and we intend that all future reports will comply in all material respects with the published SEC rules and regulations, we could be required to modify or reformulate information contained in prior filings as a result of an SEC review. Any modification or reformulation of information contained in such reports could be significant and result in material liability to us and have a material adverse impact on the trading price of our common stock. 17 Table of Contents THE OFFERING Terms of the Offer This prospectus relates to the offering of up to3,333,333 shares of our common stock at the price of $0.90 per share. Each purchaser of a share of common stock would also receive a warrant to purchase one additional share of our common stock at $1.13 or 125% of the price of the common stock for a period of three years following January 1, 2011. The maximum amount of proceeds we may receive in connection with this offering is limited to $3,000,000. As soon as practicable following the completion of this offering, we intend to offer shares of common stock and related warrants (including those that are not purchased pursuant to this offering) to the holders of our common stock and to certain of our warrant holders pursuant tothe Rights Offering. The purchasers of common stock pursuant to this offering will be eligible to participate in the Rights Offering provided such purchasers are holders of common stock on the record date of the Rights Offering. The warrants to be sold in the Rights Offering would be identical to the warrants offered hereby. Each subscription right would entitle the holder to subscribe for one share of common stock and related warrant at a subscription price of no greater than $0.90. The Rights Offering would be for a maximum amount of up to $10,000,000 less the proceeds of this offering. For additional information regarding the Rights Offering, see our Form S-1 registration statement no. 333-165516 filed with the SEC on March 16, 2010. The offering made by this prospectus of shares of common stock and warrants will commence on the date of this prospectus and will terminate no later than 5:00 p.m., New York City time, onMay 12, 2010, which date we refer to as the expiration date.We may extend the expiration date for up to an additional 30 trading days in our sole discretion. There is no minimum amount of shares and related warrants that must be sold in this offering, and as a result we may receive no proceeds or very minimal proceeds from the sale of the shares and related warrants. We will raise no more than $3,000,000 in this offering. Our board of directors may cancel, modify, or amend this offering at any time prior to the expiration date for any reason. Our common stock is quoted on the NASDAQ Global Market under the symbol “USAT.”The shares of common stock issued in this offering and pursuant to the terms of the warrants will also be quoted on the NASDAQ Global Market under the same symbol.The last reported sale price of our common stock on May 4, 2010 was $0.93 per share.The warrants to be issued pursuant to this offering are transferable following their issuance and through their expiration on December 31, 2013, and we have been advised by the NASDAQ that the warrants will be traded on the NASDAQ Global Market under the symbol “USATZ.” Investors who desire to subscribe for common stock and warrants pursuant to this offering should send the subscription price by fed wire to the following: JP Morgan Chase Bank, ABA # 021000021, Account # 323-213251, Account Name: American Stock Transfer & Trust Company, LLC, As Agent For USA Technologies, Inc. FBO [Investor's name]. Expiration of the Offering and Extensions This offering will commence on the date of this prospectus and will terminate on 5:00 p.m., New York City time, onMay 12, 2010, unless extended.Our board of directors may extend the expiration date for this offering for up to an additional 30 trading days in their sole discretion. Reasons for the Offering; Determination of the Offering Price We are making this offering to raise funds for general corporate purposes, including working capital and providing financing for the manufacture by us of our e-Port cashless payment products anticipated to be used by customers participating in our Jump Start Program (see “Use of Proceeds”). The price per share for the offering was set by our board of directors.In determining the price, the board of directors considered, among other things, the following factors: • our cash needs; • the historical and current market price of our common stock; • the terms and expenses of this offering relative to other alternatives for raising capital, including fees payable to the placement agent and our advisors; • the size of this offering; and • the general condition of the securities market. 18 Table of Contents Distribution Arrangements Source Capital Group, Inc., or Source, the placement agent for this offering, is a broker-dealer and member of the Financial Industry Regulatory Authority, Inc., or FINRA (formerly the NASD).The principal business address of Source Capital Group, Inc., is 276 Post Road West, Westport, Connecticut 06880. Under the terms and subject to the conditions contained in the Dealer Manager Agreement,the placement agent will act as the sole exclusive placement agent and financial advisor in connection with this offering and will advise and assist us in our efforts to solicit offers to purchase our shares of common stock and related warrants. The placement agent is not underwriting the offering and it has no obligation to purchase or procure purchases of the common stock and related warrants offered by this prospectus, but will assist us in this offering on a “best efforts” basis. Pursuant to the Dealer Manager Agreement, we are obligated to pay to the placement agent as compensation for services provided to us, 6% of the gross proceeds of this offering in cash, 6% of the shares of common stock sold in this offering in three-year warrants (the “Placement AgentWarrants”) exercisable ata price equal to 125% of the offering price, and a non-accountable expense allowance equal to 0.5% of the dollar amount received by us in connection with this offering.The Placement Agent Warrants will not be redeemable.In accordance with FINRA Rule 5110 (g), the placement agent has agreed that for 180 days following the effective date of this offering, the placement agent will not sell, transfer, assign, pledge or hypothecate the Placement Agent Warrants acquired by it, or subject such Placement Agent Warrants to any hedging, short sale, derivative, put or call transaction that would result in the effective economic disposition of such Placement Agent Warrants, except that such Placement Agent Warrants may be transferred to any successor, manager or member of the placement agent.The Placement Agent Warrants may be exercised in full or in part as of the date of issuance and provide for cashless exercise, customary anti-dilution rights and contain provisions for one demand registration of the sale of the underlying shares of common stock for a period of five years from the date of effectiveness or commencement of sales of this offering at our expense, and piggyback registration rights for a period of five years from the date of effectiveness or commencement of sales of this offering at our expense, and one demand registration right at the placement agent’s expense for a period of five years from the date of effectiveness or commencement of sales of this offering.We have also agreed to indemnify the placement agent and its affiliates against certain liabilities, including those arising under the Securities Act of 1933. USE OF PROCEEDS Assuming the maximum offering amount of $3,000,000 is subscribed for in the offering, we estimate that the net proceeds from the offering will be approximately $2,765,000, after deducting expenses related to this offering payable by us estimated at approximately $235,000, including placement agent fees.Assuming that the maximum offering amount is subscribed for in the offering, and all of the related warrants are exercised, we would receive $3,766,666 of proceeds from the exercise of all of the warrants for3,333,333 shares at the stated exercise price of $1.13 per share.There can be no assurances that all of the warrants will be exercised in full. We intend to use the net proceeds received from the offering for general corporate purposes, including working capital and providing financing for the manufacture by us of our e-Port cashless payment products anticipated to be used by our customers participating in our Jump Start Program.Any of the proceeds we do not use immediately upon receipt, we will temporarily invest in short-term investment grade instruments, interest-bearing bank accounts, certificates of deposit, money market securities or U.S. government securities.Any proceeds received by us from exercises of the warrants will be used for the general corporate purposes, including working capital. We anticipate utilizing sixty percent (60%) of the net proceeds from this offering for general corporate purposes, including working capital, and forty percent (40%) of the net proceeds from this offering for providing financing for the manufacture by us of our e-Port cashless payment products anticipated to be used by our customers participating in our Jump Start Program. The following table indicates the amount of net proceeds we anticipate utilizing for general corporate purposes and for our Jump Start Program in the event that we received one hundred percent (100%), seventy-five percent (75%), fifty percent (50%), or twenty-five percent (25%) of the maximum net proceeds of this offering. 100% of Proceeds 75% of Proceeds 50% of Proceeds 25% of Proceeds Gross Proceeds $ Offering Expenses, including placement agent fee $ Net Offering Proceeds $ General Corporate Purposes(60%) $ Jump Start Program (40%) $ SELECTED FINANCIAL DATA The following selected financial data for the five years ended June 30, 2009 are derived from the audited consolidated financial statements of USA Technologies, Inc. The financial data for the six months ended December 31, 2009 and 2008 are derived from unaudited consolidated financial statements. The unaudited consolidated financial statements include all adjustments, consisting of normal recurring accruals, which USA Technologies, Inc. considers necessary for a fair presentation of the financial position and the results of operations for these periods. Operating results for the six months ended December 31, 2009 are not necessarily indicative of the results that may be expected for the entire year ending June 30, 2010. The data should be read in conjunction with the consolidated financial statements, related notes, and other financial information incorporated herein by reference. Year ended June 30 OPERATIONS DATA Revenues $ Net loss (13,731,818 ) (16,417,893 ) (17,782,458 ) (14,847,076 ) (15,499,190 ) Cumulative preferred dividends (772,997 ) (780,588 ) (781,451 ) (783,289 ) (784,113 ) Loss applicable to common shares $ ) (17,198,481 ) $ ) $ ) $ ) Loss per common share (basic and diluted) $ ) $ ) $ ) $ ) $ ) Cash dividends per common share $
